 In the Matter of WHITE RIVER LUMBER COMPANY, EMPLOYERandTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS UNION No.910 AFFILIATED WITH INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,PETITIONERCaseNo. 19-RC-301.Decided January17,19419DECISIONANDORDERUpon a petition duly filed, a hearing was held before Melton Boyd,hearing officer.The hearing officer's rulings made 'at the hearing arefree from prejudicial error and are hereby affirmed.At the requestof the Employer ands the IWA, oral argument was heard before theBoard on November 1, 1949.All parties were represented by counseland participated in the argument.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act 22.The labor organizations involved claim to represent employeesof the Employer.33.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons :1 Oral argument was presented jointly inthe Instantcase and InNettleton Timber Com-pany, 87NLRB 1319, andWeyerhaeuser Timber Company,87 NLRB1076, becauseof certainissues common among them.2By merger effected June 30, 1949,followingthe hearingon this case,WeyerhaeuserTimber Companybecame successortoWhiteRiver Lumber Company.8Local2-157,InternationalWoodworkers of America, CIO, hereinreferred to as theIWA, wasallowed to intervene at the hearing upon showing of a contractual interest in therepresentation of these employees.In the course of the bearing,the IWA offeredin evidencea document purporting to show that authorization cards for the Petitioner were signedthrough fraudand misrepresentation and that thosedrivers whosigned now wished torescind and repudiatethe authorization.The Employerand theIWA contendin theirbriefs thatthe hearing officer erred In refusing to admit the material.We do not agreeand find tothe contrary.As we have repeatedly stated, theshowing of interest of apetitionerisa matter not subjectto collateral attack.WaltDisney Productions,76NLRB 121.88 NLRB No. 37.158 'WHITE RIVER LUMBER COMPANY159.The Petitionerrequeststhat we find appropriatea unit consistingof alltruck drivers engaged in the Employer's logging operationsat Enumclaw,Washington.The Employer and the IWA oppose thisrequest and contend that the integration of operations, the uniqueposition of skilled employees in the lumber industry, and the longhistory of collective bargaining on the basis of a single unit for allproduction and maintenance employees at these operations, make theproposed unit inappropriate.The Employer is engaged in the manufacture of lumber in thecourse ofwhich it conducts logging operations in the vicinity ofEnumclaw, Washington, together with a sawmill, planing mill, anda shipping department at a plant site a few miles outside that locality.Approximately 600 production and maintenance workers are em-ployed in the logging and. related activities at Enumclaw.Of these,approximately 275 are assigned to the woods operations which, at thetime of the hearing, were being conductedin 2 areas, located respec-tively, 24 miles southeast and 20 miles southwest of Enumclaw. Inthe first of these operations, logs are transported by truck over com-pany-owned roads to a railroad spur approximately 2V2 miles distant.In the second operation, no logging trucks are utilized at the presenttime.The Employer now employs five log truck drivers, the first of whomwas assigned to this duty in 1945 when the Employer procured itsinitial logging truck.The trucks, which consist of a tractor-trailercombination, haul loads weighing up to 20 tons over roads with gradesup to 17 percent.Trucks are loaded in the woody at a "spar tree"which is relocated periodically as timber is removed in the immediatearea.The logs are then transported to the reload station at thespur where they are transferred to flat cars.The Employer also hasone dump truck driver whose main duties consist of hauling andspreading gravel on the company roads.Two other drivers areassigned to the mill.The first of these operates a tractor-trailer truckin the delivery of lumber from the mill to the Employer's retail yardsand customers.The second drives a small pick-up truck inside themill yard and carries material. and equipment from the mill to thewoods.These two drivers are under the supervision of the millsuperintendent while the logging truck drivers are under the super-vision of the logging crew foreman and the dump truck driver isdirected by the construction foreman.There is some interchangebetween the drivers of the log trucks and the dump truck.Maintenance and repair of the trucks, except for incidental workdone on them by the drivers, is performed by mechanics who are em-ployed in maintaining other equipment.Each of the log truck 160DECISIONS OF NATIONAL LABORRELATIONS BOARDdrivers now employed has had previous experience as a truck driver.Furthermore, without exception, before being assigned to their presentclassification, each of the drivers worked for the Employer in otherunrelated woods jobs such as rigging; spar trees, loading trucks, andoperating road construction equipment.During seasonal shut-downs due to snow in the woods, the drivers have been assigned toother work of a miscellaneous nature.The IWA has represented the Employer's production and mainte-nance employees.in both the woods and sawmill operations since 1934.Since the first employment of truck drivers in 1945, these employeeshave been included in the unit. ' Truck drivers have been specificallyincluded in wage scales provided for by the current and past contractsbetween the Employer and the IWA and share the same health andwelfare clauses, paid holidays, hours, minimum wages, and other con-tract benefits as other production and maintenance workers.The Employer and the IWA contend that the integration of thelumber industry, and in particular, the specialized and distinctiveposition occupied by truck drivers in that coordinated scheme, mili-tates against allowing separate representation for these employees.In so arguing they stress the desirability of prior woods experience inthis work, the outsized trucks requiring special safety regulations andpractices, the privately built and maintained roads over which theoperations were conducted, the special equipment of the trucks, andthe specialized skills necessary in operation.We believe there ismerit in their contention.As we have previously stated the develop-ment of successful operation methods in the lumber industry hasresulted in the present system of interlaced and interdependent groupsof specialists rather than workmen in the craft tradition .4 In con-formance with those decisions, we find that the truck drivers employedat the Employer's Enumclaw operations do not constitute a unitappropriate for the purposes of collective bargaining and we shalldismiss the petition.ORDERIT IS HEREBY ORDERED that thepetition filed inCaseNo. 19-RC-301be, and it hereby is, dismissed.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.4SeeWeyerhaeuser Timber Company,87 NLRB 1076;NettletonTimber Company,87 NLRB 1319.